Case 2:17-cv-02651-GMN-EJY Document 53-23 Filed 09/24/19 Page 1 of 2




                     EXHIBIT V
         April 12, 2019 Email from OpenText to Ronald
                               Green
             Case 2:17-cv-02651-GMN-EJY Document 53-23 Filed 09/24/19 Page 2 of 2


  From: Alex Kalvelage akalvela@opentext.com
Subject: Re: [EXTERNAL] - RE: Switch v. MTechnology: Informal Data Capture and Assessment - MTech Collections Coordination
         Update
   Date: April 12, 2019 at 4:24 PM
     To: Ron Green rdg@randazza.com
    Cc: Walker Hartz whz@opentext.com, Bryan Nicholas Koehn bkoehn@opentext.com, Ryan J Caruso rcaruso@opentext.com,
         F. Christopher Austin caustin@weidemiller.com, Brianna Show bshow@weidemiller.com, Casey Hansen chansen@opentext.com

    Hello Ron,

    We've been working with our team on some preliminary collec;on and inves;ga;on strategies based on what has been provided.

    We wanted to send over a few ques;ons (below) to seed a produc;ve scoping and kick-oﬀ eﬀort next week. We will also want to beEer
    understand the lines of forensic examina;on and analysis that you are looking for so that we can commit this to a SOW with the
    appropriate resources alined.

    Some of the preliminary informa;on that you've provided would indicate that may be a somewhat specialized eﬀort given the Unix source
    type (versioning, conﬁgura;on). Please let us know if there are a couple poten;al windows early next week for us to discuss. Anything
    you can provide in response to the preliminary ques;ons prior to that call will help ensure that we iden;fy the right resources for this
    project.

    Hope everyone has a great weekend.

    Talk soon,
    Alex

    UNIX Collec;on - Preliminary Scoping Ques;ons -

             Is this applica;on data of some sort?
                     Is it stored in a database structure?
                     Loose ﬁles on a ﬁle system?
                     Involve a storage volume or an en;re drive?
             Do we know what anything about the drive conﬁgura;on?
                     Is it RAID?
                               What is the RAID conﬁgura;on?
                     Mul;ple non RAID drives?
             Do we know if the server can be shutdown for imaging?
                     To give them an idea of ;me to complete, ﬁgure 1GB per minute.
                               This is for the actual drive size, not the volume size.
                     Are there any running processes that we will need to schedule around
                     If it is to be shut down, their team will shutdown / turn back on the system.
             What size and types of drives are these?
                     IDE?
                     SATA?
                     SAS?
             Do we have any details around the speciﬁc version of Unix we are dealing with?


    Alex Kalvelage
    Regional Manager | LegalTech
    OpenText
    Mobile: (415) 725 8789
    Email: akalvela@opentext.com

    Axcelerate
    EnCase eDiscovery
    This email message is confidential, may be privileged, and is intended for the exclusive use of the addressee. Any other person is strictly prohibited from disclosing or reproducing it. If the addressee
    cannot be reached or is unknown to you, please inform the sender by return email and delete this email message and all copies immediately.
